Title: James Madison to Isaac Winston, 28 December 1830
From: Madison, James
To: Winston, Isaac


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Decr. 28. 1830
                            
                        
                        
                        I recd yesterday yours of the 25th. I wish I could give you a useful answer But my memory affords me no means
                            for it I can say nothing either as to the time of Col. Thorntons entering the military Service or his continuance in it
                            nor can I refer you to any source of information to wch application could be made with a prospect of success. My
                            acquaintance with Col. T. tho’ of the most cordial kind, was not attended with opportunities of much intercourse between
                            us, and I was for that reason less in the way of knowing the particular steps in his career: He always possessed my
                            personl esteem, as he did that of all to whom his patriotic & social merits were known.
                        We learn with much pleasure that Mrs. Winston & your daughters, as well as yourself are in good
                            health and your son has our best wishes for the establishmt. of his. We offer our joint & affect. regards for you
                            all.
                        
                            
                                J. M
                            
                        
                    Mr. J. Payne wd gladly send you the Tobo. you describe, but has none nor is there in the neighborh[ood]
                            unsmoked. He will send you some which has been but slightly smoked